UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2016 RUTH’S HOSPITALITY GROUP, INC. (Exact name of registrant as specified in its charter) Commission File Number:000-51485 Delaware 72-1060618 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 1030 W. Canton Avenue, Ste. 100 Winter Park, FL 32789 (Address of principal executive offices, including zip code) (407) 333-7440 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item7.01. Regulation FD Disclosure On May 17 through 19, 2016, Ruth’s Hospitality Group, Inc. will meet with investors and analysts at Deutsche Bank in Kansas City, MO, Minneapolis, MN and Chicago, IL. During these meetings, management expects to present a corporate overview and financial highlights. A copy of the presentation, substantially in the form expected to be used in such meetings, is furnished herewith as Exhibit 99.1. Also, a copy of the reconciliations of non-GAAP financial measures used in the presentation is furnished herewith as Exhibit 99.2 The information in this Item7.01 of this Current Report on Form 8-K, including Exhibits 99.1 and 99.2 hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section. The information in this Item7.01 of this Current Report on Form 8-K shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits Exhibit 99.1 Investor Update – Summer 2016. Exhibit 99.2 Reconciliation of Non-GAAP Financial Measures Used in the Investor Update – Summer 2016 Presentation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUTH’S HOSPITALITY GROUP, INC. Date: May 17, 2016 By: /s/ Arne G. Haak Arne G. Haak Executive Vice President and Chief Financial Officer 3
